             Case 5:20-cv-00084-JKP Document 2 Filed 01/22/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

                                                   :
Kevin Spross,                                      :
                                                     Civil Action No.: 5:20-cv-84
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
Ally Financial, Inc.,                              :
                                                     COMPLAINT
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, Kevin Spross, by undersigned counsel, states as

follows:

                                         JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act 47 U.S.C. § 227, et seq. (the “TCPA”).

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        3.      The Plaintiff, Kevin Spross (“Plaintiff”), is an adult individual residing in Spring

Branch, Texas, and is a “person” as defined by 47 U.S.C. § 153(39).

        4.      The Defendant, Ally Financial, Inc. (“Ally”), is a Michigan business entity with

an address of 40600 Ann Arbor Road East, Suite 201, Plymouth, Michigan 48170, and is a

“person” as defined by 47 U.S.C. § 153(39).

                                              FACTS

        5.      Within the last year, Ally began calling Plaintiff regarding his account.
             Case 5:20-cv-00084-JKP Document 2 Filed 01/22/20 Page 2 of 4




       6.       At all times mentioned herein, Ally called Plaintiff’s cellular telephone, number

512-xxx-2854, using an automatic telephone dialing system (“ATDS”).

       7.       When Plaintiff answered calls from Ally, he heard silence and had to wait on the

line before he was connected to the next available representative.

       8.       In May 2019, Plaintiff spoke with a live representative and requested that all calls

to him cease.

       9.       Nevertheless, Ally continued to place automated calls to Plaintiff’s cellular

telephone number.

                                       COUNT I
                       VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, et. seq.

       10.      Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       11.      At all times mentioned herein, Defendant called Plaintiff’s cellular telephone

number using an ATDS or predictive dialer.

       12.      In expanding on the prohibitions of the TCPA, the Federal Communications

Commission (“FCC”) defines a predictive dialer as “a dialing system that automatically dials

consumers’ telephone numbers in a manner that “predicts” the time when a consumer will

answer the phone and a [representative] will be available to take the call…”2003 TCPA Order,

18 FCC 36 Rcd 14022. The FCC explains that if a representative is not “free to take a call that

has been placed by a predictive dialer, the consumer answers the phone only to hear ‘dead air’ or

a dial tone, causing frustration.” Id. In addition, the TCPA places prohibitions on companies that

“abandon” calls by setting “the predictive dialers to ring for a very short period of time before

disconnecting the call; in such cases, the predictive dialer does not record the call as having been

abandoned.” Id.

                                                  2
               Case 5:20-cv-00084-JKP Document 2 Filed 01/22/20 Page 3 of 4




         13.      Defendant’s telephone system(s) have some earmarks of a predictive dialer.

         14.      When Plaintiff answered calls from Defendant, he heard silence before

Defendant’s telephone system would connect him to the next available representative.

         15.      Defendant’s predictive dialers have the capacity to store or produce telephone

numbers to be called, using a random or sequential number generator.

         16.      Defendant placed automated calls to Plaintiff’s cellular telephone number despite

knowing that it lacked consent to do so. As such, each call placed to Plaintiff was made in

knowing and/or willful violation of the TCPA, and subject to treble damages pursuant to 47

U.S.C. § 227(b)(3)(C).

         17.      The telephone number called by Defendant was and is assigned to a cellular

telephone serviced by Verizon for which Plaintiff incurs charges pursuant to 47 U.S.C. §

227(b)(1).

         18.      Plaintiff was annoyed, harassed and inconvenienced by Defendant’s continued

calls.

         19.      The calls from Defendant to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

         20.      Plaintiff is entitled to an award of $500.00 in statutory damages for each call in

violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

         21.      As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays that judgment be entered against Defendant:



                                                    3
          Case 5:20-cv-00084-JKP Document 2 Filed 01/22/20 Page 4 of 4




              A. Statutory damages of $500.00 for each violation determined to be negligent

                 pursuant to 47 U.S.C. § 227(b)(3)(B);

              B. Treble damages for each violation determined to be willful and/or knowing

                 pursuant to 47 U.S.C. § 227(b)(3)(C); and

              C. Such other and further relief as may be just and proper.


                          TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: January 20, 2020

                                            Respectfully submitted,

                                            By: __/s/ Sergei Lemberg_________

                                            Sergei Lemberg, Attorney-in-Charge
                                            Connecticut Bar No. 425027
                                            LEMBERG LAW, L.L.C.
                                            43 Danbury Road, 3rd Floor
                                            Wilton, CT 06897
                                            Telephone: (203) 653-2250
                                            Facsimile: (203) 653-3424
                                            E-mail: slemberg@lemberglaw.com
                                            Attorneys for Plaintiff




                                                4
